Case 1:19-cv-03088-REB-MEH Document 7 Filed 10/31/19 USDC Colorado Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03088-REB-MEH

  FRANCES MCMILLAN,

         Plaintiff,

  v.

  SPECIALIZED LOAN SERVICING, LLC,

         Defendant.


                                          MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on October 31, 2019.

         The above captioned case has been referred to Magistrate Judge Michael E. Hegarty pursuant
  to an Order of Reference entered by Senior Judge Robert E. Blackburn on October 31, 2019.

           Pursuant to the Order of Reference, it is hereby ORDERED that the Fed. R. Civ. P. 16(b)
  Scheduling Conference shall be held on January 7, 2020, at 10:15 a.m. in Courtroom A-501, on
  the fifth floor of the Alfred A. Arraj United States Courthouse located at 901 19th Street, Denver,
  Colorado.

         If this date is not convenient, the parties shall confer and contact my Chambers by email to
  obtain an alternate date. All parties must be copied on the email if they agree to change the
  conference date; otherwise, any party seeking to change the conference date must file a motion.
  Absent exceptional circumstances, no request for rescheduling will be entertained unless made five
  business days prior to the date of the conference.

          The Plaintiff shall notify all parties who have not entered an appearance of the date and time
  of the Scheduling Conference.

         Lawyers whose offices are located outside of the Denver metropolitan area may appear at
  scheduling conferences by telephone. Please contact Chambers at (303) 844-4507 at least five
  business days prior to the scheduling conference to arrange appearance by telephone. Lawyers
  appearing by telephone must ensure that the proposed Scheduling Order is filed electronically and
  submitted to chambers by email no later than five business days prior to the scheduling conference,
  in accordance with the instructions in this minute order.

          It is further ORDERED that counsel for the parties in this case are to hold a pre-scheduling
  conference meeting and jointly prepare a proposed Scheduling Order in accordance with Fed. R.
  Civ. P. 26(f) on or before December 17, 2019. Pursuant to Fed. R. Civ. P. 26(d), only requests
  pursuant to Fed. R. Civ. P. 34 may be submitted before the Rule 26(f) meeting, unless otherwise
Case 1:19-cv-03088-REB-MEH Document 7 Filed 10/31/19 USDC Colorado Page 2 of 2



  ordered or directed by the Court. Pursuant to Fed. R. Civ. P. 34(b)(2)(A), responses to such
  discovery requests must be submitted no later than 30 days after the Rule 26(f) meeting, unless the
  parties stipulate or the Court orders otherwise.

         The parties shall prepare the proposed Scheduling Order in accordance with the form that
  may be downloaded from the Forms section of the Court’s website, www.cod.uscourts.gov. All
  Scheduling Conferences held before a Magistrate Judge utilize the same scheduling order format,
  regardless of the District Judge assigned to the case.

         The parties shall file the proposed Scheduling Order with the Clerk’s Office, and in
  accordance with District of Colorado Electronic Case Filing (“ECF”) Procedures, no later than five
  business days prior to the scheduling conference. The proposed Scheduling Order is also to be
  submitted in a editable format (i.e., Word) by email to Magistrate Judge Hegarty at
  hegarty_chambers@cod.uscourts.gov.

          Parties not participating in ECF shall file their proposed Scheduling Order on paper with the
  clerk’s office. However, if any party in this case is participating in ECF, it is the responsibility of
  that party to file the proposed scheduling order pursuant to the District of Colorado ECF Procedures.

         Please note that the Court will set the deadline for all motions raised pursuant to Fed.
  R. Evid. 702, 703, and 704 on the same date as the dispositive motions deadline.

         Finally, the parties or counsel attending the Conference should be prepared to informally
  discuss the case to determine whether early alternative dispute resolution is appropriate. There is
  no requirement to submit confidential position statements/letters to the Court at the Scheduling
  Conference nor to have parties present.

        Any out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the Scheduling
  Conference.

         The parties are further advised that they shall not assume that the Court will grant the relief
  requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
  ordered deadline which has not be vacated by the Court may result in the imposition of sanctions.

         In addition, before filing a motion relating to a discovery dispute, the movant must
  request a conference with the Court by submitting an email, copied to all parties, to
  hegarty_chambers@cod.uscourts.gov. See Fed. R. Civ. P. 16, cmt. 2015 Amendment.

         Anyone seeking entry into the Alfred A. Arraj United States Courthouse will be
  required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                                    2
